Citation Nr: 0704565	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-14 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for degenerative 
disc disease with compression deformity, T5, thoracic spine, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1975.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for a 
degenerative disc disease of the thoracic spine with a 20 
percent evaluation.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

In his May 2005 substantive appeal, the veteran stated that 
his condition has worsened since the November 2003 VA 
examination.  He stated that he is "unable to do almost 
anything" and that his back hurts all of the time.  The 
Board finds that a second VA examination is needed to 
determine the current severity of the service-connected 
thoracic spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

    a) Provide ranges of motion of the 
    thoracolumbar spine.
b) Describe any neurological 
impairment resulting from the 
spinal disability.
c) State the length of time during 
the past twelve months that the 
veteran has had incapacitating 
episodes due to the spinal 
disability.  Incapacitating 
episodes are periods of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a 
physician and treatment by a 
physician.

2.  Following completion of the foregoing, review 
the issue on appeal.  If the decision remains 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the 
case and afforded the applicable period of time 
within which to respond.  Thereafter, the case 
should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See 38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims for additional development or 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

